Citation Nr: 0121251	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  01-05 426	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision of the Board of Veterans Appeals 
(Board) denying service connection for cardiac arrhythmia 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).  

(The issues of the propriety of the initial 10 percent rating 
for paroxysmal atrial tachycardia, and entitlement to an 
earlier effective date than August 15, 1994, for service 
connection for paroxysmal atrial tachycardia are the subject 
of a separate decision). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  The Board issued a decision in June 1990 
denying service connection for cardiac arrhythmia.  In a May 
2001 document, the veteran filed a claim for CUE in the June 
1990 Board decision.

FINDING OF FACT

The June 1990 Board decision denying service connection for 
cardiac arrhythmia correctly applied existing statutes and 
regulations and was supported by evidence then of record.  

CONCLUSION OF LAW

The June 1990 decision of the Board denying service 
connection for cardiac arrhythmia was not CUE.  38 U.S.C.A. § 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records show that the veteran 
underwent a pre-induction examination in March 1969.  The 
veteran was noted to have probable PAT by history, with a 
negative cardiac exam, and no EKG confirmation.  On the 
veteran's report of medical history form from March 1969, the 
examiner described a 5 year history of a rapid heart rate, 
occurring once a week, usually attributable to nerves, or 
lifting, or heavy exercise, or spontaneous, lasting 4-6 
minutes.  It was noted that the veteran would black out 
unless he lay down immediately.  

A cardiac consultation was provided in May 1969 which showed 
probable paroxysmal auricular tachycardia by history.  The 
examiner commented that he believed that history of 
tachycardia was bona fide.  The veteran stated that over the 
past 5 years, he had been aware of periodic rapid heart 
action, which occasionally occurred two to three times a week 
with occasionally a 2 week interval without any attacks.  An 
EKG was taken in March 1970 which was within normal limits.  
The veteran was hospitalized in March 1971 for mononucleosis.  
It was noted that the veteran had some symptoms suggestive of 
previous paroxysmal atrial tachycardias.  At separation in 
July 1971, the veteran's heart was evaluated as normal.  He 
denied dizziness or fainting spells, or palpitation or 
pounding heart.  

A copy of nonjudicial punishment proceedings regarding the 
veteran's unauthorized absence from his training unit in 
September 1969 was submitted.  

The veteran was seen at a VA facility in December 1977 and 
January 1978 for episodes of syncope.  Relevant diagnoses 
were syncope, cause undetermined, and paroxysmal auricular 
tachycardia, by history.  

Copies of private treatment records were submitted from 
August 1983 to November 1985.  A holter monitor was applied 
in August 1983, which showed ventricular tachycardia 
sustained and unsustained.  In November 1985, the veteran was 
seen for chest pain, and a fast heart beat.  Copies of VA 
treatment records were submitted from 1985 to 1987.  They 
show that the veteran was seen for tachycardia during this 
time.  

The veteran underwent a VA examination in January and 
February 1986.  The veteran stated that he first noticed his 
galloping heartbeat during physical training in basic combat 
training at Ft. Dix in August 1969.  He wrote that he went on 
sick call to inquire about it, and was told that a fast 
heartbeat was normal considering the stressful training, and 
not to worry about it.  He stated that he tried to avoid the 
stress that would set it off, and did so for several years, 
but became easily aggravated as time passed on.  He stated 
that in the early 1980s, he passed out more often during 
episodes, and that that was when he when to Dr. Garofalo in 
August, who diagnosed ventricular tachycardia dysrhythmia 
after testing.  He wrote that during the summer of 1985, his 
condition became worse to the point that minor physical or 
emotional stress set it off.  

The examiner reviewed the veteran's history of his condition, 
and commented that the veteran's history was confirmed on his 
military medical record of being treated and having 
electrocardiographs for irregular heartbeat.  He noted that 
no diagnoses were made at that time, but that an assumption 
of paroxysmal atrial tachycardia was made.  

The veteran was hospitalized at a VA hospital in February and 
March 1986 for evaluation of his longstanding ventricular 
arrhythmia.

A VA physician submitted a statement dated July 1986.  He 
commented that the veteran had a long history of a wide 
complex tachycardia which had produced multiple syncopal 
episodes, the first in 1969.  He wrote that the veteran was 
misdiagnosed as ventricular tachycardia for quite some time 
and was treated with various medications which were 
unsuccessful, either because of intolerance of side effects 
of lack of efficacy.  He wrote that the veteran came to the 
electrophysiology service in February 1986 for evaluation, 
and that at that time, a rapid tachycardia was reliably 
produced.  He concluded that they appeared to be on the way 
to controlling the veteran's arrhythmia, but would not be 
certain of this for at least another year.

The veteran underwent a VA examination in October 1986.  The 
examiner diagnosed the veteran with a supraventricular 
tachycardia of an unusual type called an AV NODAL RE-ENTRY 
RHYTHM.  The examiner commented that a review of the 
veteran's military records revealed episodes of a similar 
nature which were never diagnosed because they were never 
picked up on EKG, but a presumptive diagnosis of paroxysmal 
atrial tachycardia was made at that time.  

A VA physician submitted a statement dated December 1988.  He 
wrote that the veteran had been followed for several years 
for a cardiac condition, which had caused him to develop 
significant rhythm disturbances.  He wrote that the veteran's 
condition was actually a congenital one resulting from 
abnormal conduction tract in his heart causing the production 
of the arrhythmias.  He wrote that, unfortunately, at the 
time the veteran was in service, his cardiac condition was 
not identified as the cause for his symptoms, and that this 
most probably related to lack of understanding of his 
condition at that time.  

The examiner commented that it was clear from the veteran's 
present symptomatology that the episodes had been aggravated 
by stressful activity as well as anxiety.  The examiner wrote 
that most recently, the veteran was hospitalized because he 
was having significant episodes resulting in near syncope, 
and had to undergo extensive evaluations including some 
catheter studies of his heart which demonstrated this bypass 
tract as the cause of the rhythm disturbances.  

A VA physician submitted a statement dated June 1989.  He 
wrote that the veteran continued to be treated for cardiac 
arrhythmias.  He wrote that the veteran stated that the major 
onset of symptoms occurred during his basic training while in 
service.  The examiner wrote that there was no way of being 
sure whether the stress and high levels of exercise required 
in service may have worsened his cardiac condition, but he 
did say that based on the veteran's history, they were 
exacerbated with the levels of activity that he had to 
perform in the service during his basic training.  The 
examiner commented that he felt the veteran remained disabled 
because of his cardiac arrhythmias.  

The veteran was afforded a hearing at the RO in June 1989, a 
transcript of which has been associated with the claims 
folder.  The veteran's representative contended that his 
ventricular arrhythmia was a congenital disability, and that 
the veteran's active military service aggravated his 
condition.  The veteran testified that during service, he 
felt a terrible sensation during an event called the 150 yard 
man carry.  He stated that his heart was racing out of 
control.  He testified that he became faint and fell down.  
He stated that after that, the same symptoms would start up 
any time the training became stressful.  He testified that he 
went to the dispensary after stressful events, but was told 
that he probably had palpitations, which were harmless.  He 
testified that he was never seen until about 1/2 hour after one 
of these incidents.  He described an incident in service 
where he woke up feeling horrible, but was ordered to run.  
He stated that he walked away from his corporal, which 
resulted in 2 Article 15s.  

He testified that after basic training, the arrhythmias were 
less frequent in the military.  He stated that after the 
military, the events continued when he was working as a truck 
driver.  He described seeing a family doctor, Dr. Leo 
Stornelli, within one year of leaving service, who diagnosed 
him with paroxysmal atrial tachycardia.  He stated that in 
1977, his condition was again diagnosed as paroxysmal atrial 
tachycardia.  He testified that his family doctor finally 
diagnosed his condition as ventricular tachycardia., which he 
described as a very life threatening arrhythmia. 

The veteran was afforded a hearing before a traveling member 
of the Board in October 1989, a transcript of which has been 
associated with the claims folder.  He testified that his 
condition was not correctly diagnosed until 1983, when Dr. 
Sutherland did some tests.  He stated that from 1971 through 
1983, he would see his family doctor, Dr. Storinelli, who 
would call the veteran's fast rhythm a "PAT."

He testified that he remembered receiving an EKG in March 
1970.  He testified that he did not remember having any 
problems with his heart prior to leaving service.  He 
discussed the notation made in March 1969 about a history of 
recurrence of a rapid heart beat.  He testified that he did 
not have a history of a problem prior to enlisting in the 
Army.  He stated that his mother had told him when he was 
young that he had a heart murmur, but he indicated that this 
problem had cleared up.  

By decision dated June 1990, the Board denied the veteran's 
claim for service connection for cardiac arrhythmia.  The 
Board determined that cardiac arrhythmia preexisted the 
veteran's active service, and did not undergo any increase in 
the basic pathology therein.  

In May 2001, the veteran's representative argued that the 
Board committed clear and unmistakable error by failing to 
find that under the facts of the case that the presumption of 
aggravation was triggered because the veteran's condition 
underwent an increase in disability in service.  The 
representative also argued that the Board misinterpreted 
and/or misapplied the presumption of aggravation because it 
failed to find that the presumption of aggravation was not 
rebutted by clear and unmistakable evidence.  The 
representative alleged that the Board did not perform the 
sequential analysis required of 38 U.S.C.A. § 353 and 38 
C.F.R. § 3.306, but instead simply stated that the veteran's 
condition was not aggravated.  The representative cited 
favorable opinions from a VA doctor from January 1986, as 
well as favorable opinions from another doctor from 1988 and 
1989.  

Analysis

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West Supp. 2000).


Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2000).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403 (c) (2000).  

The following are examples of situations that are not CUE: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d) 
(2000). 

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (e) (2000).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the June 1990 decision, governing law and 
regulation provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C. § 331 (1990); 38 C.F.R. § 
3.303 (1990).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service. 38 U.S.C. §§ 311, 337 (1990); 
38 C.F.R. § 3.304 (1990).

A preexisting disease or injury will be considered to have 
been aggravated by service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C. § 353 (1990); 38 C.F.R. § 
3.306 (1990).

The veteran's representative contends that the Board, in its 
1990 decision, committed CUE when it determined that the 
veteran's cardiac condition was not aggravated by his period 
in service.  The representative contends that the veteran's 
cardiac condition increased in severity during service, and 
that the Board misinterpreted the presumption of aggravation 
because it failed to find that the presumption of aggravation 
was not rebutted by clear and unmistakable evidence.  The 
representative also contends that the RO did not perform the 
sequential analysis as required by 38 U.S.C.A. § 353 and 38 
C.F.R. § 3.306, but instead simply stated that the veteran's 
condition was not aggravated.  

A review of the evidence which was of record at the time of 
the 1990 Board decision reflects that the veteran's history 
of paroxysmal auricular tachycardia was noted during a pre-
service cardiac consultation for the military in May 1969, 
and the examiner commented that he believed the veteran's 
history of tachycardia was bona fide.  In its 1990 decision, 
the Board concluded that the veteran's tachycardia pre-
existed service.  The veteran's representative does not 
dispute this finding by the Board.  Rather, he contends that 
the Board should have found that the veteran's condition 
underwent an increase in disability during service.  

Regarding the question of whether the veteran's disability 
increased in severity in service, the Board reviewed the 
service medical records, and commented that a March 1970 
electrocardiogram was essentially within normal limits, and 
that the discharge examination was unremarkable.  The Board 
discounted a private physician's statement that he had 
treated the veteran for supraventricular tachycardia in the 
early 1970s, noting that the private physician's recollection 
did not establish a basis for concluding that there was 
aggravation of the pre-existing disorder.  The Board also 
discounted a VA physician's statement that the veteran's 
symptoms developed during service, noting that the opinion 
was apparently made without benefit of a review of the 
veteran's service medical records.  Accordingly, the evidence 
before the Board in June 1990 supported its finding that the 
veteran's cardiac arrhythmia did not increase in severity 
during service.

The Board finds that the veteran is essentially arguing a 
disagreement with how the facts were weighed in the Board's 
June 1990 decision.    Hence his assertion does not present a 
permissible basis for a CUE claim, since there is evidence 
both pro and con on the issue, and it is therefore impossible 
for him to succeed in showing that the result would have been 
manifestly different. 38 C.F.R. 20.1403(d)(3) (2000); Simmons 
v. West, 13 Vet. App. 501 (2000); Fugo, supra.

Although the evidence does not show that the Board requested 
the veteran's SSA records at the time of its June 1990 
decision, in a similar case, the Court held in a similar case 
that the failure of the Board to obtain veteran's SSA records 
at the time of a 1990 decision denying disability pension 
benefits was not a grave procedural error so as to warrant 
tolling of finality of decision.  The Court concluded that 
the Board's failure was not a clear breach of duty to assist 
under the law as it existed at the time, and the Board did 
consider the SSA decision and underlying medical evidence as 
part of its decision making process.  Tetro v. Gober, 14 Vet. 
App. 100 (2000).  Although in this case, the Board did not 
consider the SSA's May 1986 determination that the veteran 
was disabled in its 1990 decision, as the Court pointed out, 
the Board's failure to do so was not a clear breach of the 
duty to assist under the law as it existed at that time.  Id.  

In conclusion, the correct facts were before the Board in 
1990, and the file shows that the Board properly considered 
the evidence and law when making its 1990 decision.  
Considering the evidence available at the time of the 1990 
Board decision, and governing law and regulations, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that service connection should have been 
granted.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the June 1990 Board decision.  38 C.F.R. § 
20.1403 (2000).

ORDER

The motion for revision of the June 1990 Board decision on 
the basis of CUE is denied. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



